DocuSign Envelope (abe 7Ardipeere Gh? orrSAgpakweaument 26-1 Filed 10/03/19 Pagé 1 of 8 '

 

SETTLEMENT AGREEMENT AND FULL AND
FINAL RELEASE OF CLAIMS

This Settlement Agreement and Full and Final Release of Claims (the "Agreement") is made and
entered into this 20th day of September, 2019, by and between Kristin Hoey (the “Piaintiff’) on the one
side, and The Office, LLC (“The Office”), Frank Wayne Kahrs (“Kahr”), and Sarah Root (“Root”)
(collectively, the “Defendants”), on the other side. Plaintiff and Defendants are collectively referred to as
the "Parties."

WHEREAS, Plaintiff alleges that she worked as an employee at The Office Bar and Grill, a
restaurant owned and operated by Defendants, and Plaintiff contended that she was owed unpaid minimum
and overtime wages;

WHEREAS, Plaintiff has pending against Defendants an action in the United Siates District Court
for the District of Maryland, styled Kristin Hoey v. The Office, LLC, et al., Case No. 1:18-cv-01294-CCB
(the “Lawsuit”), alleging unpaid minimum. wages and overtime wages under the Pair Labor Standards Act
(FLSA), along with state supplemental claims;

WHEREAS, Defendants deny Plaintiff's allegations, deny any wrongdoing, and maintain that
Plaintit has been paid all wages dus, and have denied any and all allegations of wrongdoing asserted by
Plaintiff:

WHEREAS, without admission of liability, the Parties collectively desire to settle, fully and
finally, all differences between them arising from or in any way connected with the Parties’ working
relationship with each other;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained in this
Agreement and other good and valuable consideration, and to avoid unnecessary and/or expensive
litigation, it is hereby agreed by and between the Parties as follows:

i. CONSIDERATION, In consideration of Plaintiff's decision to enter into and execute this
Agreement, Defendants shall agree to pay Plaintiff, through her counsel, the total sum of Thirty Four Thousand
Eight Huodred Eighty U.S. Dollars and 54/100 Cents ($34,880.54), to settle all claims involving Plaintiff's
Lawsuit, including but not limited to, claims for unpaid minimum wages and overtime wages,
statutory/liquidated damages, and attorneys’ fees and costs.

2. PAYMENTS. Defendants agree to pay the above settlement amount subject to the
following terms and payable as follows:

a Prior to December 31, 2019, Defendants shall pay the total gross sum of Eighteen
Thousand Eight Hundred Highty U.S. Dollars and 54/160 Cents ($18,880.54) to
Plaintiff. These payments must be made in installments on the following schedule:

i. By September 30, 2019, Defendants shall make a payment of no less than Two
Thousand Three Hundred Sixty U.S. Dollars and 7/100 Cents ($2,360.07).

ii, By October 31, 2019, Defendants shall make a payment of no less than Two
Thousand Three Hundred Sixty U.S. Dollars and 7/100 Cents ($2,360.97).

iii. By November 30, 2019, Defendants shall make a payment of no less than Seven

4
Settlement and Full and Final Release of Claims

341 1091.2 92313.001

 
DocuSign Envelope DERRS 7AFEBROVEG AE GAIA pADweuiment 26-1 Filed 10/03/19 Page 2 of 8

iv.

Thousand Eighty U.S. Dollars and 20/100 Cents ($7,020.20).

By December 31, 2019, Defendants shall fully pay all remaining amounts owed
fo Plaintiff.

As additional consideration for Plaintiffs execution of this Agreement, Defendants
agree to pay Hoffinan Employment Law, LLC, the total sum of Sixteen Thousand
U.S. Dollars and 00/100 Cents ($16,000.00), in full settlement of all attorneys’ fees,
costs, and expenses atising out of this case (to include all those fees and costs and
expenses incurred by counsel}. The Parties stipulate the Plaintiffs fees and
expenses are fair and reasonable. The payment of attorneys’ fees shall be made in
installments on the following schedule:

i. By September 30, 2019, Defendants shall make a payment of no less than Two

ii.

iv,

Thousand U.S, Dollars and 0/100 Cents ($2,000.00).
By October 31, 2019, Defendants shall make a payment of no less than Two
Thousand U.S. Dollars and 0/100 Cents ($2,000.00).
By November 30, 2019, Defendants shall make a payment of no less than Six
Thousand U.S. Dollars and 0/100 Cents ($6,000.00).
By December 31, 2019, Defendants shall fully pay all remaining amounts owed
to Plaintiff's counsel,
These payments of attorneys’ fees shall be made payable to Plaintiff's counsel,
“Hoffman Employment Law, LLC” and delivered to Hoffman Employment Law,
LLC at 600 Jefferson Plaza, Ste. 204, Rockville, Maryland 20852.

The parties agree that, if the Court has not approved this Agreement by the
deadlines set forth in paragraph 2, the payment schedule is modified 30 that
payments otherwise due before the Court’s approval are due within five business
days after the Court enters its order approving this agreement. Any remaining
payments are due by the dates that have not passed. For instance, ifthe Court enters
its order approving this Agreement on October 15, 2019, the September 30, 2019
payments are due within five business days of October 15, 2019 and the October
31,2019 payments remain due by October 31, 2019.

Defendants agree that they will send each of the payments for Plaintiff set forth in
sub-paragraph 2{a) and 2(b) so that they ate received by Plaintiff's counsel,
Hoffman Employment Law, LLC, on or before the day in which the payment is due
(unless the day is a weekend or holiday, in which case payment must be received.
on the first business day following the day in which the installment is due).

Plaintiff will receive two separate checks for their respective payments described
in Section 2(a\i)-(iv), which are the gross amounts to be paid. For tax purposes,
one-third (33.3%) of cach payment to Plaintiff pursuant to paragraph 2(a) shall be
treated as wages and two-thirds (66.6%) of such payment shall be treated as
liquidated/statutory damages and interest. Plaintiff shall receive two separate
checks pursuant to that division of the payments. The portion treated as wages shall
be paid subject to and reduced by all applicable employment taxes, including
Federal, state and local income tax withholdings and employee shares of the FICA
tax, and shall be reported to the Internal Revenue Service (“IRS”) and the payee

2

Setilement and Full and Final Release of Claims

S491O97.2

92315.001

 

 
DocuSign Envelope (0 26@7AF 4RBRIE Ole DAES AGbAseeumMent 26-1 Filed 10/03/19 Page 3 of 8

under the payee’s name and social security number on an IRS Form W-2. The
portion treated as liquidated damages and interest shall be paid without any
withholding and shall be reported to the IRS and the payee under the payee’s name
and social security number on an IRS Form 1099, box 3.

Attorneys’ fees and costs paid pursuant to this Settlement Agreement shail be paid
without withholding and shall only be reported to the IRS under Hoffman
Employment Law, LLC's Federal Employer Identification Number, on an IRS
Form 1099, box 14, for the year in which it was paid.

£ So that the Defendants may issue an IRS Forms W-2 and 1099 for 2019 reflecting
all payments made under this Settlement Agreement, at the time that Plaintiff
executes this Settlement Agreement, both Hoffman Employment Lew, LLC and
Plaintiff shall provide Defendants’ counsel, Michael J. Neary, Esq., an executed
IRS Form W-4 and IRS Form W-9 which shall accurately provide their taxpayer
identification numbers.

3. TAX RESPONSIBILITY, Plaintiff agrees that she shall be solely and entirely
responsible for the payment and discharge of all federal, state and local income taxes, if any, which may
at any time be found to be due upon or as a result of the payments described herein (though The Office
shall withhold and remit employer obligations for FICA, Medicare, FUTA, SUTA or similar obligations
on an employer for the W-2 wage payment as described in Paragraph (1 & 2}) and agrees to indemnify,
secure, and hold The Office harmless against any claim or liability for any non-employer tax obligations
and any related penalties, fees, and/or interest, in the event any such taxes, penalties and/or interest be
assessed by the IRS and/or any other state or local taxing authority. Included among Plaintiff's
indenonification obligations is any challenge or adverse ruling respecting the settlement payment under
this Agreement as being allocated exclusively to alleged sexual harassment or abuse pursuant to Section
13307 of the Tax Cuts and Jobs Act of 2017. Plaintiff also agrees to cooperate with The Office in the
event of a tax audit involving the payments under this Agreement. [f any governmental or taxing authority
disagrees with how the payment is allocated, said allocation shall not veid any other provision of this
Agreement or the general release of claims. The Office shall timely provide Plaintiff an IRS Form W-2
and IRS Form 1099 representing payments made to Plaintiff and proof of same shall be provided to
Plaintiff’s counsel upon reasonable notice.

 

4, ADMISSION: Plaintiff agrees that Defendants have paid all sums earned by and owed to
her, including, but aot limited to, all salary, tips, bonuses, wapes (*including minimum wages*), overtime,
business expenses, allowances, vacation pay, holiday pay, sick pay and other benefits and perquisites as
a result of her alleged employment with Defendants, and further acknowledge that the payments under
Section 2 are in fill payment of anything of value to which she would be entitled under any policy, plan
or procedure of Defendants. Plaintiff also expressly waives any right or claim that she may have or may
assert to employment or reinstatement to employment, or to payment for salary, back pay, front pay,
interest, bonuses, damages, accrued vacation, accrued sick leave, acerued personal days, medical, dental,
optical or hospitalization benefits, pension plan contributions, thrift savings plan contributions or benefits,
education benefits, life msurance benefits, overtime, compensatory time, outplacement, severance pay,
attorneys’ fees, disbursernents and/or costs.

 

Settlernent and Full and Final Release of Claims
341091.2 92373.001

   
 

Lf

 
DocuSign Envelope OAS TAFURBEIE GUE SAbiEPAGoaADmeuUMent 26-1 Filed 10/03/19 Page 4 of 8

5. APPROVAL BY COURT (DISMISSAL WETH PREJUDICE Upon full execution of this
Agreement, Plaintiff's counsel shall file with the Court a Joint Motion to Approve the Settlement Agreement
(the “Motion”). The Motion shall attach a copy of this Agreement and shall request that the Court approve this
Agreement and dismiss this case with prejudice. The Parties agree that this Agreement is contingent upon
the U.S. District Court for the District of Maryland’s approval of all the material terms of the Agreement
and the granting of the Motion, and should the U.S. District Court for the District of Maryland not approve
all the material terms of this Agreement, the Agreement will be null and void and no legal effect. No
party shall have the right to appeal any decision, order, or judgment entered in this Lawsuit. The parties
agree that they will cooperate fully and take any steps necessary in seeking the necessary Court's approval
of this Agreement. In the event that the Court does net approve this Agreement or approves it subject to
conditions or modifications which are not acceptable to both parties, the Parties shall attempt to negotiate
in good faith in order to modify the Agreement in a form acceptable to both the parties and the Cow,

 

&. FULL AND FINAL RELEASE. Except for Defendants’ obligations under this
Agreement, in consideration for the payments being provided to Plaintiff and Plaintiffs counsel by
Defendants, Plaintiff, for herself, and for her attorneys, heirs, executors, administrators, successors and
assigns, fully, finally and forever waives, releases and discharges the Defendants, including, as applicable,
all Defendants’ heirs, executors, administrators, parent, subsidiary and/or any alleged affiliated companies
or companies alleged to form a single enterprise or joint employer, as well as their successors, assigns,
officers, awners, directors, supervisors, members (including but not limited to Kahrs and Root), agents,
representatives, attorneys, insurers, and employees (ali of whom are referred to throughout this Agreement
as “the Releasees”), of and from all claims, demands, actions, causes of action, suits, damages, losses, and
expenses, of any and every nature whatsoever, known or unknown, as a resuit of actions or omissions
occurring from the beginning of time through the effective date of this Agreement, Without limiting the
generality of the foregoing, specifically included in this waiver and release are, among other things, any
and al! claims of alleged failures to pay wages (including the minimum wage) and failures to pay overtime
brought under: the Fair Labor Standards Act; the Maryland Wage and Hour Law; and the Maryland Wage
Payment Collection Law; or any other federal, state or local laws or regulations prohibiting the non-
payment of wages and overtime, the existence of which is specifically denied by the Defendants. This
Agreement does not bar either party from bringing an action to enforce the terms of this Agreement in the
event of a breach and/or default.

a This Release further includes any and all claims for damages, penalties, attorneys’
fees or costs relating to or in any way connected with the matters referred to herein,
whether or not now known or suspected to exist, and whether or not specifically or
particularly described or referred to herein.

b, Plaintiff expressly waives any tight to assert hereafter any claim that has, through
ignorance, oversight or error, been omiited from the terms of this Agreement.

c. Plaintiff represent that she has not heretofore assigned or transferred, or purported
to assign or transfer, fo any person or entity, any claim, whether known or unknown,
or any portion thereof or interest therein, which he had, has or may have against
Releasees.

 

Settlement and Full and Final Release of Claims
34110992 923 13.001

 
DocuSign Envelope (ANS 7APBSEE GA FOB ADAResmMent 26-1 Filed 10/03/19 Page 5 of 8

d. Plaintiff acknowledges that while she is waiving a bread. range of claims, she has
not asserted and does not assert any claims of sexual harassment or abuse;
consequently, no portion of the settlement agreement referenced herein relates to
such conduct.

2% RIGHT TO FILE A CHARGE/COMPLAINT OR PARTICIPATE EN
GOVERNMENT INVESTIGATION: Nothing contained anywhere in this Agreement, and no
obligation set forth anywhere in this Agreement, including, but not limited to, the Full and Final Release
obligation ({ 6), is intended to, or will, preclude Plaintiff from filing any charge or complaint with any
government agency, including the Equal Employment Opportunity Commission or National Labor
Relations Board, or participating in, or cooperating with, any lawful government investigation, or
Defendants from defending against same. The initiation of a charge ox complaint with a government
agency, and/or the participation in, or cooperation with, or defense of, a government investigation shall
not be considered a breach of any obligation otherwise set forth in this Agreement. However, by signing
this agreement, Plaintiff agrees and acknowledges that she is waiving and releasing any right to receive
further or additional monetary relief or individualized equitable relief. The consideration provided in this
Agreement, as set forth above, shall constitute the full extent of any individual relief to which Plaintiffis
entitled regarding anything occurring on or before the date on which they sign this Agreement, including
anything regarding her alleged employment with the Defendants and/or the termination of that
relationship.

3. NO OTHER CLAIMS. Plaintiff represents and warrants that Plaintiff has not filed, nor
assigned to others the right to file, nor are there currently pending, any complaints or lawsuits against the
Defendants (or any Releasee) with any court or ary administrative body other than the Lawsuit, and except as
stated in Section 7 above, Plaintiff hereby promises that Plaintiff will not file, or assign to others the tight to file,
ot make any further claims against the Defendants and/or any of the Releasees, on behalf of herself or others,
at any time for actions taken up to and including the date Plaintiff executes this Agreement. Plaintiff waives all
collective and/or class allegations, and if filed, agrees to dismiss sarne with prejudice, and neither Plamtiff, nor
any of her attorneys, shall amend this Lawsuit or otherwise file additional pleadings, motions or papers,
other than those pleadings, motions and/or papers necessary to seek approval of this Agreement or engage
in enforcement proceedings.

9, NON-ADMISSION OF LIABILITY OR WRONGEUL CONDUCT. This Agreement

shail not be construed as an admission by the Defendants of any liability or acts of wrongdoing, nor shall it
be considered to be evidence of such liability or wrongdoing. Defendants do not admit, and specifically
deny, any liability to Plaintiff and any wrongdoing or violation of any Jaw, statute, regulation, agreement
or policy, and Defendants are entering into this Agreement and providing the payments and benefits set
forth herein solely for the purpose of avoiding the burdens and expenses of further litigation. The Parties
acknowledge and agree that no judgment has been entered as to any findings of liability or wrongdoing of
any kind have been made by any court of law or administrative agency.

12. NOFUTURE EMPLOYMENT/RE-EMPLOYMENT: Plaintiff agrees and recognizes
that her employment with The Office remains terminated and that The Office does not have any
contractual or other obligation to rehire, reemploy, or hire or employ them in the future, and Plaintiff
agrees not to seek reemployment or employment with The Office, In response to any reference inquiries
from prospective employers of Plaintiff, the Defendants agree to only provide to prospective employers a

5
Settlement and Full and Final Release of Claims

3411094.2 O2313.00

 
DocuSign Envelope DAOSTAPABBEYE GAP QBLEpMSpauawumMent 26-1 Filed 10/03/19 Page 6 of 8

neutral reference (i.e., the dates of employment and the position held).

11. GOVERNING LAW/VENUE. This Agreement is to be interpreted, enforced, and
governed by and under the laws of Maryland, without giving effect to the conflict of laws rules and
principles thereof. ‘The Parties agree that this Agreement is made within Allegany County, Maryland, and
the venue shall be within Allegany County, Maryland for purposes of resolving any and all dispates under
this Agreement, other than the failure of Defendants to make payments under paragraph 2, which may be
enforced in the United States District Court for the District of Maryland subject to the continuing
jurisdiction of the United States District Court for the District of Maryland, as provided in paragraph 16,
below.

12. SOLE AND ENTIRE AGREEMENT, This Agreement sets forth the entire agreement
between the Parties pertaining to the subject matter hereof. Any prior agreements between or directly
involving the Parties to the Agreement are superseded by the terms of this Apreement and thus are rendered
null and void.

13. NO OTHER PROMISES. Plaintiff affirms that the only consideration for Plaintiff
signing this Agreement is that set forth in Paragraphs 1 and 2 and that no other promise or agreement of
any kind has been made to or with Plaintiff by any person or entity to persuade or cause Plaintiff tc execute
this document, and that Plaintiff fully understands the meaning and intent of this Agreement, including but
not limited to, its fiaal and binding effect.

14. RIGHT TO REPRESENTATION. Plaintiff, in receiving a copy of this Agreement,
acknowledges that she has been advised in writing to seek the advice of her attorney before signing this
Agreement, she has had adequate opportunity to so consult and have so consulted.

18. LEGALLY BINDING AGREEMENT. Plaintiff understands and acknowledges that
upon Court approval of this Agreement (a) that this is a legally binding release contingent upon Court
approval of this Agreement; (b) that by signing this Agreement, Plaintiff is hereafter barred from instituting
claims against any of the Releasces in the manner and to the extent set forth in Paragraph 5 and Paragraph
& above; and (c) that this Agreement is final and binding. This Agreement shall be binding upon and inure
to the benefit of Defendants, Releasees, and Plaintiff, and their respective heirs, attorneys, administrators,
representatives, executors, successors and assigns.

16. CONTINUING JURISDICTION, The Parties agree, and the Court by its approval of
this Agreement agrees, that the Court shafl have continuing jurisdiction to enforce the terms of this
Agreement, resolve any disputes arising out of the Agreement, and supervise all payments by the
Defendants of all consideration to the Plaintiff and Plaintiff's counsel. Within fifteen (15) days after the
last payment made to Plaintiff and Plaintiff's counsel by Defendants, the Parties agree to file a Notice of
Stipulated Dismissal with the Court, dismissing this Lawsuit against the Defendants with prejudice. The
Parties further agree to execute and/or have executed by their respective counsel, any such additional
documents as may be reasonably necessary to effectuate the dismissal with prejudice of this Lawsuit
against the Defendants,

1%. CONSTRUCTION, This Agreement shall not be construcd against the party preparing it
6

 

Settlement and Full and Final Release of Claims
344 1091.2 92713.901

 
DocuSign Envelope CASS TAFABRSIEGHIE Sabre GDADBeMent 26-1 Filed 10/03/19 Page 7 of 8

but shall be construed as if all Parties jointly prepared this Agreement and any uncertainty and ambiguity
shall not be interpreted against any one party.

18. HEADINGS. The headings or titles of the paragraphs contained herein are for guidance
purposes only and have no force or effect, nor do they in any way alter the terms or meaning of this
Agreement. ‘

19. AGREEMENT IS KNOWING AND VOLUNTARY. Plaintiff further represents and
acknowledges that none of the Releasees have made any representations, statements, promises,
inducements, threats or suggestions to influence them to sign this Agreement, except those promises and
other statements which are expressly set forth herein. This Agreement has been prepared in English and
its English interpretation shall only apply to the Agreement and shall be binding upon the parties. Plaintiff
represents and warrants that she has fully discussed this Agreement with her attorneys, has consulted with
a translator of her choosing, if Plaintiff deems translation to be necessary and/or desirable, and that all
terms are understood and that the execution of this Agreement is completely voluntary.

20. ELECTRONIC SIGNATURES/COUNTER-PARTS. Defendants and Plaintiff agree
that this Agreement may be executed in counterparts, each of which shall be deemed an original, but such
counterparts shall together constitute one and the sarne agreement, The signature and execution of this
Agreement by any of the parties may be evidenced by facsimile, photocopy, or electronic transmission
Gncluding such electronic signing software such as “Docusign™ ©”) and such signature and execution
shall be deemed to constitute the original signature of the party. Signatures may be made and delivered
electronically to the fullest extent permitted under the Maryland Uniform Electronic Transactions Act,
Md. Ann. Comamercial Law § 21-101, et seq.

PLEASE READ THIS DOCUMENT CAREFULLY. THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

[SIGNATURES TO FOLLOW ON THE NEXT PAGE]

Settlement and Full and Final Release of Claims
34 1091.2 92313.001

 
DocuSign Envelope (2 @9@7Ar4EB ark Ol PODS AGbAseewuMent 26-1 Filed 10/03/19 Page 8 of 8

 

Date:
9/20/2019

DocuSigned by:

 

Kristin Hoey

 

For: The Office, LLC and himself

 

By:
Siame: Frank Wayne Kahrs
The: Owner

 

 

Of20}14

 

 

“Mame: Sarah Root
Litle: Campos Manager,

 

Settlement and Full and Final Release of Claims
S40 1091.2

92313.001

 

 
